DETAILED ACTION

Status of Claims

Claims 1-5, 9-16 & 19-25 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 10/24/22. 
The terminal disclaimer for 16400710 (US 11276065) was filed on 10/27/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 


Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 


Issue #1

Applicant: “Claim 1 is directed to a specific way of extracting and presenting information from a transaction system. The Office Action contends that the claim is directed to a fundamental economic practice or legal interaction. This is not the case. While the claim involves an economic interaction (a transaction), it is not directed to it. Examiner's should consider the claim as a whole when determining whether it is directed to an abstract idea. MPEP 2106.04.” 


Examiner:  The limitations have been considered individually and as a whole.  The abstract idea of monitoring a transaction lifecycle by reporting transaction status still falls under a certain method of organizing human activity (fundamental economic practice or commercial or legal interaction).  More specifically, its directed to a fundamental economic practice in that there is an attempt to mitigate risk by preventing transaction failure, and it is directed to the commercial or legal interaction category, specifically commercial interaction, in that the abstract idea of monitoring a payment transaction lifecycle.  


Issue #2

Applicant: “Here, considering claim 1 as a whole, the focus of the claim (i.e., what it is directed to) is solving the technical problem of "extract[ing] more granular status information regarding transaction status that is available using conventional approaches. Specification, [0005]. That the extracted information describes the progress of a transaction through a transaction processing system is at most tangentially related to the innovation recited in the claims. The claimed technique is of particular value for transaction processing systems as operators often cannot alter the code of the transaction processing system itself for regulatory or contractual reasons. See id., § [0021]. But the claimed innovation could equally be applied in any situation where information about the flow of data through a pipeline is desirable but the pipeline itself cannot or should not be modified. In short, while the subject matter of the extracted data may be financial in nature, the innovation is in how the data is extracted, not what the data represents. And novel techniques for extracting data are not methods of organizing human activity; rather they are patent-eligible technical innovations. In sum, claim 1 is directed to a particular technical solution for extracting data from a processing system. Therefore, claim 1 is directed to patent eligible subject matter. Independent claims 15 and 20 are directed to patent-eligible subject matter for similar reasons.”


Examiner: Turning to step 2a prong 2, the use of AOP (aspect oriented programming) is not enough to integrate into a practical application.  While applicant is stressing that extracting data using AOP is more than the apply-it standard, the Examiner respectfully disagrees.  AOP is a computer tool that is used to further implement the abstract idea.  The rejection is maintained.  

No Prior Art rejection

Claims 1-5, 9-16 & 19-25 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination in context of the other limitations, and does not teach:

determine that the retrieved monitoring data does not include the current status of a first processing step of the plurality of processing steps; determine that the retrieved monitoring data includes an indication that a second processing step of the plurality of processing steps was successfully completed, the second processing step occurring after the first processing step according to an expected series of steps for processing the transaction; and in response to the second processing step having completed successfully, indicate the first processing step as having completed successfully

The closest prior art of record includes:

Eberle (US 20120330805) provides an electronic invoice and payment system with graphic invoice approval and payment status reporting.

Katyal (US 20190014177) provides a system and method for automated data reconciliation processing pertaining to invoice payment updates/status via data movement from multiple servers. 

Morris (US 20180356964) provides a method for integrating configuration and management of applications, devices and operating environments and allowing different operating instances to access different portions of a transaction with the use of AOP (application oriented programming).




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-16 & 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 15 & system Claim 20.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a monitoring data database configured to store monitoring data for transactions, wherein at least some of the transactions have monitoring data generated by multiple processing systems; at least one computing device, each of the at least one computing device including at least one processor and a memory containing processor executable modules that include: a plurality of advices that use aspect-oriented programming to extract monitoring data for transactions passing through a transaction processing system that processes the transactions with a plurality of processing steps, each advice applied before or after a corresponding one of the plurality of processing steps, the monitoring data further including timestamps indicating times at which at least some of the transaction processing steps began and times at which at least some of the transaction processing steps were completed, wherein the monitoring data extracted by the advices is stored in the monitoring data database, a report generation module configured to: receive a status request for a transaction; retrieve corresponding monitoring data for the transaction from the monitoring data database, the corresponding monitoring data having been generated by the plurality of advices; identify a current status of the transaction at each of a plurality of processing steps based on the retrieved monitoring data; and generate a report based on the current status of the transaction at each of the plurality of processing steps, the report comprising a timeline including geometric shapes corresponding to the plurality of processing steps, a visual property of each geometric shape indicating the current status of the corresponding processing step, wherein the report generation module being configured to generate the report comprises being configured to: determine that the retrieved monitoring data does not include the current status of a first processing step of the plurality of processing steps; determine that the retrieved monitoring data includes an indication that a second processing step of the plurality of processing steps was successfully completed, the second processing step occurring after the first processing step according to an expected series of steps for processing the transaction; and in response to the second processing step having completed successfully, indicate the first processing step as having completed successfully; and a graphical user interface (GUI) module configured to provide the report generated by the report generation module for display in a GUI.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interaction) of monitoring a transaction lifecycle by reporting transaction status.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The database, processing systems, processor, memory, computing device, advices using AOP, modules and GUI in Claim 1 (as well as the transaction monitoring system & computer of Claim 15 and non-transitory CRM of Claim 20) are just using generic computer components.   The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 & 16 – mapping data database – which is just a computer tool used to implement the abstract idea; Claims 3 & 5 – ingestion module - which is just a computer tool used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Linkous (US 10033611) describes a transaction management platform that performs end-to-end tracking of transactions.  

Kew (US 20140282430) provides a method to implement crosscutting functionality with aspect oriented programming and generating data frames with time stamps at the beginning and end of each routine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695